Case: 20-1685     Document: 48    Page: 1     Filed: 09/28/2021




   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                SRI INTERNATIONAL, INC.,
                      Plaintiff-Appellant

                             v.

                  CISCO SYSTEMS, INC.,
                  Defendant-Cross-Appellant
                   ______________________

                    2020-1685, 2020-1704
                   ______________________

     Appeals from the United States District Court for the
 District of Delaware in No. 1:13-cv-01534-RGA-SRF, Judge
 Richard G. Andrews.
                  ______________________

                 Decided: September 28, 2021
                   ______________________

     FRANK SCHERKENBACH, Fish & Richardson, PC, Bos-
 ton, MA, argued for plaintiff-appellant. Also represented
 by ROBERT COURTNEY, Minneapolis, MN; HOWARD G.
 POLLACK, Redwood City, CA; JOHN WINSTON THORNBURGH,
 San Diego, CA.

     ANDREW J. DANFORD, Wilmer Cutler Pickering Hale
 and Dorr LLP, Boston, MA, argued for defendant-cross-ap-
 pellant. Also represented by ANNALEIGH E. CURTIS,
 LAUREN B. FLETCHER, WILLIAM F. LEE, LOUIS W. TOMPROS.
                ______________________
Case: 20-1685     Document: 48     Page: 2     Filed: 09/28/2021




 2              SRI INTERNATIONAL, INC.   v. CISCO SYSTEMS, INC.



     Before LOURIE, O’MALLEY, and STOLL, Circuit Judges.
 STOLL, Circuit Judge.
      SRI International, Inc. appeals the United States Dis-
 trict Court for the District of Delaware’s denial of its mo-
 tion to reinstate the jury’s willfulness verdict and to
 reinstate the district court’s award of enhanced damages.
 Cisco Systems, Inc. cross-appeals the district court’s award
 of attorney fees and expenses. Because substantial evi-
 dence supports the jury’s finding of willful infringement,
 we reverse the district court’s denial of SRI’s motion to re-
 instate the willfulness verdict. Having restored the jury’s
 willfulness finding, we also restore the district court’s
 award of enhanced damages. Finally, we affirm the district
 court’s award of attorney fees.
                         BACKGROUND
      This is the second appeal in this case. SRI filed suit in
 the District of Delaware alleging that Cisco infringed cer-
 tain claims of U.S. Patent Nos. 6,711,615 and 6,484,203
 (the “asserted patents”). The ’615 patent is titled “Network
 Surveillance” and is a continuation of the ’203 patent,
 which is titled “Hierarchical Event Monitoring and Analy-
 sis.” A jury trial was held on validity, infringement, willful
 infringement, and damages. See SRI Int’l, Inc. v. Cisco
 Sys., Inc. (SRI I), 254 F. Supp. 3d 680 (D. Del. 2017). The
 jury found that the accused Cisco products infringed cer-
 tain claims of the asserted patents and awarded a 3.5% rea-
 sonable royalty for a total of $23,660,000 in compensatory
 damages. The jury also found that Cisco’s infringement
 was willful.
     After trial, Cisco moved for judgment as a matter of law
 (JMOL) of no willful infringement and SRI moved for at-
 torney fees and enhanced damages. Regarding the jury’s
 willfulness finding, the district court determined that sub-
 stantial evidence—including that certain Cisco employees
 did not read the asserted patents until their depositions,
Case: 20-1685     Document: 48       Page: 3    Filed: 09/28/2021




 SRI INTERNATIONAL, INC.   v. CISCO SYSTEMS, INC.             3



 that Cisco designed the products in an infringing manner,
 and that Cisco instructed its customers to use those prod-
 ucts in an infringing manner—supported the jury’s willful-
 ness finding. Id. at 716–17.
      The district court also awarded SRI attorney fees and
 costs. Id. at 723. The district court noted that “Cisco pur-
 sued litigation about as aggressively as the court has seen
 in its judicial experience” and that this litigation strategy
 “created a substantial amount of work for both SRI and the
 court, much of which work was needlessly repetitive or ir-
 relevant or frivolous.” Id. at 722–23 (footnotes omitted). In
 awarding fees, the district court also took into account “the
 fact that the jury found that Cisco’s infringement was will-
 ful.” Id. at 723.
      With respect to enhancement of damages based on the
 jury’s willfulness finding, the district court doubled the
 damages award. Id. at 723–24. The district court ex-
 plained that enhancement was appropriate “given Cisco’s
 litigation conduct, its status as the world’s largest network-
 ing company, its apparent disdain for SRI and its business
 model, and the fact that Cisco lost on all issues during sum-
 mary judgment and trial, despite its formidable efforts to
 the contrary.” Id. at 723.
     Cisco appealed the district court’s denial of JMOL of no
 willful infringement and its grant of enhanced damages
 and attorney fees. We vacated and remanded on each of
 those issues. See SRI Int’l, Inc. v. Cisco Sys, Inc. (SRI II),
 930 F.3d 1295, 1312 (Fed. Cir. 2019). First, we held that
 the jury’s verdict of willful infringement before May 8, 2012
 was not supported by substantial evidence because it was
 undisputed that Cisco did not know of SRI’s patents until
 after that date. Id. at 1309–10. We stated that for the time
 period prior to May 8, 2012, “the record is insufficient to
 establish that Cisco’s conduct rose to the level of wanton,
 malicious, and bad-faith behavior required for willful in-
 fringement.” Id. at 1309. We also criticized the evidence
Case: 20-1685     Document: 48      Page: 4    Filed: 09/28/2021




 4              SRI INTERNATIONAL, INC.   v. CISCO SYSTEMS, INC.



 the district court identified as supporting the jury’s willful-
 ness verdict. For example, we explained that “it was unre-
 markable” that two Cisco employees identified in the
 appellate record merely as engineers did not review the pa-
 tents until their depositions. Id. We vacated the district
 court’s denial of JMOL of no willful infringement and re-
 manded the case to the district court to decide in the first
 instance whether the jury’s finding of willful infringement
 after May 8, 2012 (the date Cisco received notice) was sup-
 ported by substantial evidence. Id. We likewise vacated
 the district court’s enhanced damages award because it
 was predicated on the finding of willful infringement. In
 addition, we vacated the award of attorney fees because it
 was partly based on the finding of willful infringement.
     On remand, the district court reasonably read our opin-
 ion to require a more stringent standard for willful in-
 fringement than our other cases suggest—conduct rising to
 “the level of wanton, malicious, and bad-faith behavior.”
 SRI Int’l, Inc. v. Cisco Sys., Inc. (SRI III), Civil Action
 No. 13-1534-RGA, 2020 WL 1285915, at *1 (D. Del. Mar.
 18, 2020). Based on this standard, the district court in
 SRI III held that substantial evidence did not support the
 jury verdict of willful infringement after May 8, 2012.
     The district court in SRI III also reviewed the jury in-
 structions on willful infringement, which neither party
 ever challenged on appeal. The instructions directed the
 jury to consider whether Cisco “acted despite a high likeli-
 hood that [its] actions infringed a valid and enforceable pa-
 tent.” Id. at *2. The jury was further instructed that, if it
 answered this question affirmatively, it should also deter-
 mine whether Cisco “actually knew or should have known
 that its actions constituted an unjustifiably high risk of in-
 fringement of a valid and enforceable patent.” Id. To de-
 termine whether Cisco had this state of mind, the jury was
 instructed to consider the following factors:
Case: 20-1685     Document: 48       Page: 5    Filed: 09/28/2021




 SRI INTERNATIONAL, INC.   v. CISCO SYSTEMS, INC.              5



     One, whether or not defendant acted in accordance
     with the standards of commerce for its industry.
     Two, whether or not defendant intentionally copied
     a product of plaintiff’s that is covered by the pa-
     tents-in-suit.
     Three, whether or not there is a reasonable basis to
     believe that defendant did not infringe or had a rea-
     sonable defense to infringement.
     Four, whether or not defendant made a good-faith
     effort to avoid infringing the patents-in-suit, for ex-
     ample, whether defendant attempted to design
     around the patents-in-suit.
     And, five, whether or not defendant tried to cover
     up its infringement.
 Id. at *2–3.
      Regarding attorney fees, the district court noted that
 even though it removed the willfulness finding it had par-
 tially relied on in awarding fees, there was nevertheless
 sufficient reason to maintain the fees award. Id. at *4. It
 again found the case “exceptional” and accordingly granted
 the renewed motion for attorney fees and expenses. Id.
 at *5.
     SRI appeals the district court’s JMOL of no willful in-
 fringement and the denial of its motion to reinstate the
 jury’s willfulness verdict and to reinstate the district
 court’s award of enhanced damages. Cisco cross-appeals
 the district court’s award of attorney fees. We have juris-
 diction under 28 U.S.C. § 1295(a)(1).
                           DISCUSSION
    We review a grant of JMOL of no willfulness under the
 same standard as the district court, for substantial evi-
 dence. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342,
 1354, 1363 (Fed. Cir. 1998); MobileMedia Ideas LLC
Case: 20-1685     Document: 48      Page: 6    Filed: 09/28/2021




 6              SRI INTERNATIONAL, INC.   v. CISCO SYSTEMS, INC.



 v. Apple Inc., 780 F.3d 1159, 1164 (Fed. Cir. 2015) (citing
 Pitts v. Delaware, 646 F.3d 151, 155 (3d Cir. 2011)). We
 review a district court’s decision regarding the amount of
 enhanced damages for an abuse of discretion. Halo Elecs.,
 Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1934 (2016). Like-
 wise, we review an award of attorney fees pursuant to
 35 U.S.C. § 285 for an abuse of discretion. Highmark Inc.
 v. Allcare Health Mgmt. Sys., Inc., 572 U.S. 559, 564
 (2014).
                               I
                               A
     In SRI II, we held that there was no willful infringe-
 ment as a matter of law before Cisco had notice on May 8,
 2012. We did not decide whether substantial evidence sup-
 ported the jury verdict of willful infringement after May 8,
 2012. Rather, we remanded for the district court to deter-
 mine this issue in the first instance. We now hold that that
 substantial evidence supports the jury’s finding of willful
 infringement after May 8, 2012. We do not disturb SRI II’s
 holding that there was no willful infringement before
 May 8, 2012.
     First, we presume, as we must, that consistent with the
 jury instructions, the jury found that Cisco had no reason-
 able basis to believe that it did not infringe or that it had a
 reasonable defense to infringement. 1 See SSL Servs., LLC


     1    See jury instructions, supra. The jury was in-
 structed under the Seagate willful infringement standard,
 which required both (1) “clear and convincing evidence that
 the infringer acted despite an objectively high likelihood
 that its actions constituted infringement of a valid patent”
 and (2) that “this objectively-defined risk . . . was either
 known or so obvious that it should have been known.” In
 re Seagate Tech., LLC, 497 F.3d 1360, 1371 (Fed. Cir.
 2007). Since that decision, the Supreme Court issued Halo
Case: 20-1685     Document: 48       Page: 7    Filed: 09/28/2021




 SRI INTERNATIONAL, INC.   v. CISCO SYSTEMS, INC.             7



 v. Citrix Sys., Inc., 769 F.3d 1073, 1082 (Fed. Cir. 2014)
 (generally, “[w]e presume that the jury resolved the under-
 lying factual disputes in favor of the verdict and review
 those factual findings for substantial evidence” (citing Ki-
 netic Concepts, Inc. v. Smith & Nephew, Inc., 688 F.3d
 1342, 1356–57 (Fed. Cir. 2012))).
      SRI presented evidence that Cisco’s invalidity defenses
 were unreasonable. Cisco’s only assertion of invalidity over
 the prior art was based on anticipation by a reference that
 was twice considered and twice rejected by the Patent Of-
 fice. See SRI I, 254 F. Supp. 3d at 722 n.52. SRI’s expert
 testified that this reference was lacking a key limitation of
 the claims—the requirement for multiple network moni-
 tors. Moreover, Cisco’s expert had not even seen (let alone
 distinguished) the Patent Office’s prior analysis rejecting
 this same prior art during the reexamination of the as-
 serted patents before that expert opined that this prior art
 anticipated the claims.
      SRI also presented evidence to the jury that Cisco did
 not have any reasonable basis for non-infringement. For
 example, as its only non-infringement argument for one of
 two sets of product groupings, Cisco maintained through-
 out trial that the claims required separate monitors, which
 its products did not have. Id. at 722. SRI countered that
 this non-infringement defense was untethered to the dis-
 trict court’s claim construction of a “network monitor,”
 which expressed no such requirement. See J.A. 22228
 (Trial Tr. 1934:13–21) (stating that “during the entire time


 Electronics, Inc. v. Pulse Electronics., Inc., 136 S. Ct. 1923
 (2016), which rejected the objective recklessness require-
 ment. Because Halo did not disturb the substantive stand-
 ard for subjective willfulness, we have held that we may
 review the jury’s verdict for substantial evidence under
 that standard. See Arctic Cat Inc. v. Bombardier Recrea-
 tional Prods. Inc., 876 F.3d 1350, 1371 (Fed. Cir. 2017).
Case: 20-1685     Document: 48     Page: 8     Filed: 09/28/2021




 8              SRI INTERNATIONAL, INC.   v. CISCO SYSTEMS, INC.



 that Cisco was putting on its infringement case . . . you
 never once saw the Court’s construction of network monitor
 hit the screen, not once”). In SRI I, the district court noted
 this disconnect, explaining that although the court “had ex-
 plained that ‘[t]he claim language and the parties’ con-
 structions do not require that the “network monitor” and
 “hierarchical monitor” be separate structures’ [], Cisco
 maintained throughout trial that separate monitors were
 required.” 254 F. Supp. 3d at 722 (first alteration in origi-
 nal).
      Likewise, as its only non-infringement argument for
 the second set of product groupings, Cisco asserted that
 while the claims require that the products correlate events,
 its products process events one at a time, i.e., they do not
 correlate events. At trial, SRI presented directly contradic-
 tory evidence. For example, SRI identified an internal
 Cisco document that shows a “Meta Event Generator”
 plainly depicting a hierarchical arrangement of monitors
 correlating multiple events. J.A. 38708. Cisco’s own tech-
 nical witness similarly acknowledged that this “Meta
 Event Generator” functions to correlate events. J.A. 21813
 (Trial Tr. 1519:3–5) (“Meta is specialized to combine events
 into a bigger event.”). Further combined with testimony
 from SRI’s expert that the accused products correlate
 events, Cisco-customer testimony that Cisco’s product cor-
 relates events, and third-party testing confirming the
 same, the jury had a reasonable basis to believe that Cisco
 did not have any reasonable defenses to infringement.
     In addition, the jury found that Cisco induced infringe-
 ment of the asserted claims, and Cisco does not challenge
 that finding on appeal. See SRI I, 254 F. Supp. 3d at 700.
 As explained in SRI I, the court instructed the jury that
 “Defendant is liable for active inducement only if plaintiff
 proves by a preponderance of the evidence” that, among
 other things, (1) “Defendant took some action intending to
 encourage or instruct its customers to perform acts that
 you, the jury, find would directly infringe”; and (2)
Case: 20-1685     Document: 48       Page: 9    Filed: 09/28/2021




 SRI INTERNATIONAL, INC.   v. CISCO SYSTEMS, INC.             9



 “Defendant was aware of the asserted patents at the time
 of the alleged conduct and knew that its customer’s acts (if
 taken) would constitute infringement of an asserted pa-
 tent.” Id. at 719 (emphasis omitted). Based on these un-
 challenged jury instructions, we may presume that the jury
 found that Cisco knew of the patent, took action to encour-
 age its customers to infringe, and knew that its customers
 actions (if taken) would infringe. Such unchallenged find-
 ings may support a jury’s finding of willful infringement.
     To be clear, a finding of induced infringement does not
 compel a finding of willfulness. Indeed, the standard re-
 quired for willful infringement is different than that re-
 quired for induced infringement. Nonetheless, in this case,
 the jury’s unchallenged findings on induced infringement,
 when combined with Cisco’s lack of reasonable bases for its
 infringement and invalidity defenses, provide sufficient
 support for the jury’s finding of willful infringement for the
 period after May 8, 2012, when Cisco had notice of the pa-
 tent.
     Finally, we address the district court’s statement in
 SRI III that the Federal Circuit “made clear that the stand-
 ard for willfulness” applicable on remand is “whether
 ‘Cisco’s conduct rose to the level of wanton, malicious, and
 bad-faith behavior required for willful infringement.’”
 SRI III, 2020 WL 1285915, at *1 (quoting SRI II, 930 F.3d
 at 1309). The district court also noted that “the Court of
 Appeals is not entirely consistent in its use of adjectives to
 describe what is required for willfulness.” SRI III, 2020
 WL 1285915, at *1 n.1. To eliminate the confusion created
 by our reference to the language “wanton, malicious, and
 bad-faith” in Halo, we clarify that it was not our intent to
 create a heightened requirement for willful infringement.
 Indeed, that sentence from Halo refers to “conduct war-
 ranting enhanced damages,” not conduct warranting a
 finding of willfulness. Halo, 136 S. Ct. at 1932 (“The sort
 of conduct warranting enhanced damages has been vari-
 ously described in our cases as willful, wanton, malicious,
Case: 20-1685    Document: 48     Page: 10      Filed: 09/28/2021




 10             SRI INTERNATIONAL, INC.   v. CISCO SYSTEMS, INC.



 bad-faith, deliberate, consciously wrongful, flagrant, or—
 indeed—characteristic of a pirate.”) As we said in Eko
 Brands, “[u]nder Halo, the concept of ‘willfulness’ requires
 a jury to find no more than deliberate or intentional in-
 fringement.” Eko Brands, LLC v. Adrian Rivera Maynez
 Enters., Inc., 946 F.3d 1367, 1378 (Fed. Cir. 2020) (citing
 Halo, 136 S. Ct. at 1933).
      Under the proper test for willfulness, and considering
 the presumed jury findings above, we conclude that sub-
 stantial evidence supports the jury’s willful infringement
 finding. We thus reverse the district court’s JMOL of no
 willful infringement and reinstate the jury verdict of will-
 ful infringement.
                              B
     We next turn to SRI’s request to reinstate the award of
 enhanced damages. Although willfulness is a component
 of enhancement, “an award of enhanced damages does not
 necessarily flow from a willfulness finding.” Presidio Com-
 ponents, Inc. v. Am. Tech. Ceramics Corp., 875 F.3d 1369,
 1382 (Fed. Cir. 2017) (first citing Halo, 136 S. Ct. at 1932;
 and then citing WBIP, LLC v. Kohler Co., 829 F.3d 1317,
 1341 n.13 (Fed. Cir. 2016)). Discretion remains with the
 district court to determine whether the conduct is suffi-
 ciently egregious to warrant enhanced damages. WBIP,
 829 F.3d at 1341 n.13; Halo, 136 S. Ct. at 1934 (“Sec-
 tion 284 gives district courts discretion in meting out en-
 hanced damages.”). We review the district court’s decision
 to award enhanced damages for an abuse of discretion.
 Halo, 136 S. Ct. at 1934. Thus, a decision of enhancement
 cannot stand if “it was based on a clear error of fact, an
 error of law, or a manifest error of judgment.” Va. Panel
 Corp. v. MAC Panel Co., 133 F.3d 860, 867 (Fed. Cir. 1997)
 (quoting Nat’l Presto Indus., Inc. v. W. Bend Co., 76 F.3d
 1185, 1193 (Fed. Cir. 1996)); see Halo, 136 S. Ct. at 1934
 (“That standard allows for review of district court decisions
 informed by ‘the considerations we have identified.’”
Case: 20-1685    Document: 48       Page: 11        Filed: 09/28/2021




 SRI INTERNATIONAL, INC.   v. CISCO SYSTEMS, INC.               11



 (quoting Octane Fitness, LLC v. ICON Health & Fitness,
 Inc., 572 U.S. 545, 554 (2014))).
      In this case, the district court in SRI I awarded double
 damages. The district court explained that enhanced dam-
 ages were appropriate “given Cisco’s litigation conduct, its
 status as the world’s largest networking company, its ap-
 parent disdain for SRI and its business model, and the fact
 that Cisco lost on all issues during summary judgment and
 trial, despite its formidable efforts to the contrary.” SRI I,
 254 F. Supp. 3d at 723–24. In doing so, the district court
 appropriately considered the factors laid out in Read Corp.
 v. Portec, Inc., including at least “the infringer’s behavior
 as a party to the litigation,” the infringer’s “size and finan-
 cial condition,” the infringer’s “motivation for harm,” and
 the “[c]loseness of the case.” 970 F.2d 816, 826–27
 (Fed. Cir. 1992), abrogated in part on other grounds by
 Markman v. Westview Instruments, Inc., 517 U.S. 370, 116
 (1996); see SRI I, 254 F. Supp. 3d. at 721. We discern no
 clearly erroneous factual findings, erroneous conclusions of
 law, or a clear error of judgment amounting to an abuse of
 discretion. We also conclude that vacating and remanding
 for the district court to decide the issue anew would serve
 little purpose given that the district court in SRI I already
 properly considered this issue. 2



     2    It may seem inappropriate to reinstate the en-
 hancement award in SRI I when we held in SRI II that the
 willfulness finding should have been limited to willfulness
 after May 8, 2012. But neither party makes this argument
 and for good reason. The parties informed this court for
 the first time in this appeal that the district court’s award
 of double damages in SRI I applied only to damages for in-
 fringing activity after notice was given to Cisco, i.e., after
 May 8, 2012. The jury did not award any pre-notice dam-
 ages to SRI because it was only instructed to award dam-
 ages after May 8, 2012.
Case: 20-1685    Document: 48       Page: 12    Filed: 09/28/2021




 12             SRI INTERNATIONAL, INC.   v. CISCO SYSTEMS, INC.



      We are unpersuaded by Cisco’s arguments that SRI for-
 feited its right to enhanced damages by failing to challenge
 the district court’s assessment of enhancement in SRI III.
 Notably, the district court in SRI III did not conduct an
 analysis of enhancement because it entered JMOL of no
 willful infringement. Though the court stated that it “will
 deny the motion to amend the willfulness judgment and
 award enhanced damages,” that sentence must be read in
 context of the entire opinion. SRI III, 2020 WL 1285915,
 at *4. The district court began its analysis by pointing to
 what it believed was the standard for willfulness. Id. at *1.
 It then conducted its assessment of willfulness, repeatedly
 mentioning the jury’s willfulness verdict and SRI’s argu-
 ments with regard to willfulness; not once did the district
 court discuss enhancement in this assessment. Only after
 determining that substantial evidence did not support the
 jury verdict of willful infringement did the district court
 also, without analysis, deny enhanced damages. It is thus
 clear to us that the district court in SRI III denied the mo-
 tion to reinstate the award of enhanced damages only be-
 cause it denied the motion to reinstate the jury’s
 willfulness finding. Because we reinstate the jury’s will-
 fulness verdict, we likewise restore the district court’s
 award of double damages in SRI I.
                               II
     We next turn to Cisco’s cross-appeal challenging the
 district court’s grant of SRI’s motion for attorney fees. Un-
 der 35 U.S.C. § 285, a “court in exceptional cases may
 award reasonable attorney fees to the prevailing party.”
 An “exceptional” case is “one that stands out from others
 with respect to the substantive strength of a party’s litigat-
 ing position (considering both the governing law and the
 facts of the case) or the unreasonable manner in which the
 case was litigated.” Octane Fitness, 572 U.S. at 554. We
 review a district court’s grant or denial of attorney fees for
 an abuse of discretion. See Highmark, 572 U.S. at 564;
 Bayer CropScience AG v. Dow AgroSciences LLC, 851 F.3d
Case: 20-1685     Document: 48      Page: 13        Filed: 09/28/2021




 SRI INTERNATIONAL, INC.   v. CISCO SYSTEMS, INC.               13



 1302, 1306 (Fed. Cir. 2017). A district court abuses its dis-
 cretion when it “base[s] its ruling on an erroneous view of
 the law or on a clearly erroneous assessment of the evi-
 dence.” Rothschild Connected Devices Innovations, LLC
 v. Guardian Prot. Servs., Inc., 858 F.3d 1383, 1387
 (Fed. Cir. 2017) (alteration in original) (quoting Highmark,
 572 U.S. at 563 n.2).
      As we explained in SRI II, we see no error in the dis-
 trict court’s determination that this was an exceptional
 case. 930 F.3d at 1310–11. The district court’s initial find-
 ings remain persuasive:
     There can be no doubt from even a cursory review
     of the record that Cisco pursued litigation about as
     aggressively as the court has seen in its judicial ex-
     perience. While defending a client aggressively is
     understandable, if not laudable, in the case at bar,
     Cisco crossed the line in several regards.
 SRI I, 254 F. Supp. 3d at 722. Moreover, the district court’s
 initial decision explained that “Cisco’s litigation strate-
 gies . . . created a substantial amount of work for both SRI
 and the court, much of which work was needlessly repeti-
 tive or irrelevant or frivolous.” Id. at 723 (footnotes omit-
 ted). Indeed, the district court conducted a thorough
 inventory of Cisco’s aggressive tactics, including maintain-
 ing nineteen invalidity theories until the eve of trial but
 ultimately presenting only two at trial, presenting weak
 non-infringement theories that were contrary to the dis-
 trict court’s claim construction ruling and Cisco’s own in-
 ternal documents, exhaustive summary judgment and
 sanction efforts, over-designation of deposition testimony
 for trial, and asserting “every line of defense post-trial.” Id.
 at 722–23. We nonetheless vacated because the district
 court relied in part on the fact that the jury found that
 Cisco’s infringement was willful in its determination to
 award attorney fees.
Case: 20-1685    Document: 48      Page: 14     Filed: 09/28/2021




 14             SRI INTERNATIONAL, INC.   v. CISCO SYSTEMS, INC.



      Here, the district court reconsidered attorney fees in
 the absence of a willfulness finding, and again found this
 case to be “exceptional,” justifying a full award of attorney
 fees. SRI III, 2020 WL 1285915, at *4–5. Upon reconsid-
 eration, the district court explained that “Cisco’s entire
 case was weak, yet it pursued the case aggressively and in
 an unreasonable manner anyway.” Id. at *5. We see no
 abuse of discretion by the district court in this regard and
 affirm its award of attorney fees.
                         CONCLUSION
      We have considered the parties’ remaining arguments
 and find them unpersuasive. For the foregoing reasons, we
 affirm the district court’s grant of attorney fees, reverse the
 district court’s JMOL of no willful infringement, reinstate
 the jury’s finding of willfulness, and reinstate the award of
 enhanced damages.
   AFFIRMED-IN-PART AND REVERSED-IN-PART
                            COSTS

 No costs.